 



Exhibit 10.10
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of May 4,
2006 among PICO Holdings, Inc., a California corporation (the “Company”), and
the purchaser identified on the signature page hereto (the “Purchaser”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement,
the Company desires to issue and sell to the Purchaser, and the Purchaser
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement; and
     WHEREAS, the Company expects to enter into Securities Purchase Agreements
which are substantially identical to this Agreement (this Agreement, together
with such Agreements, the “Investment Agreements” and each an “Investment
Agreement”) with other purchasers (the “Other Purchasers” and together with the
Purchaser, the “Participating Purchasers”) and pursuant to such Investment
Agreements the Company expects to sell an aggregate of 2,600,000 shares of its
Common Stock for an aggregate purchase price of $78,000,000.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
     “Advice” has the meaning set forth in Section 6.5.
     “Agreement” has the meaning set forth in the preamble.
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
     “Benefit Plans” means (i) all “employee pension benefit plans,” as defined
in section 3(2) of ERISA, established, maintained, or contributed to by the
Company or its Subsidiaries for the benefit of any employees or agents of the
Company or its Subsidiaries; (ii) all “employee welfare benefit plans,” as
defined in section 3(1) of ERISA, established, maintained, or contributed to by
the Company or its Subsidiaries for the benefit of any employees or agents of
the Company or its Subsidiaries; and (iii) to the knowledge of the Company, all
other material incentive, employment, supplemental retirement, severance,
deferred compensation and other employee benefit plans, programs, agreements and
arrangements established, maintained, or contributed to by the Company or its
Subsidiaries for the benefit of any employees or agents of the Company or its
Subsidiaries, without regard to the coverage of any such plan, program,
agreement or arrangement by ERISA or any provision of the Code.
     “Board” means the board of directors of the Company.

 



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.
     “Closing” means the closing of the purchase and sale of the Shares pursuant
to Section 2.1.
     “Closing Date” means the date of the Closing.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” means the common stock of the Company, par value $0.001 per
share.
     “Company” has the meaning set forth in the preamble.
     “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
     “Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.
     “Effectiveness Period” has the meaning set forth in Section 6.1(b).
     “Eligible Market” means any of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market or the NASDAQ Capital Market.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Event” has the meaning set forth in Section 6.1(d)(i) through (v).
     “Event Payments” has the meaning set forth in Section 6.1(d).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Filing Date” means the date that is 30 days after the Closing Date, with
respect to the initial Registration Statement required to be filed hereunder,
and, with respect to any additional Registration Statements that may be required
pursuant to Section 6.1, the 30th day following the date on which the Company
first knows, or reasonably should have known, that such additional Registration
Statement is required under such Section.
     “GAAP” has the meaning set forth in Section 3.1(g).
     “Indemnified Party” has the meaning set forth in Section 6.4(c).
     “Indemnifying Party” has the meaning set forth in Section 6.4(c).
     “Intellectual Property Rights” has the meaning set forth in Section 3.1(t).
     “Lien” means any lien, charge, claim, security interest, encumbrance, right
of first refusal or other restriction.

2



--------------------------------------------------------------------------------



 



     “Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, costs of preparation and
reasonable attorneys’ fees.
     “Material Adverse Effect” has the meaning set forth in Section 3.1(b).
     “Material Permits” has the meaning set forth in Section 3.1(u).
     “NASD” has the meaning set forth in Section 3.1(i).
     “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
     “Person” means any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or any court or other federal, state, local or other governmental authority or
other entity of any kind.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement or by any free writing
prospectus as defined under Rule 405 of the Securities Act, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
the Registration Statement, and all other amendments and supplements to the
Prospectus including post effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
     “Purchaser” has the meaning set forth in the preamble.
     “Purchaser Counsel” has the meaning set forth in Section 6.2(a).
     “Registrable Securities” means any Common Stock (including the Shares)
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
     “Registration Statement” means each registration statement required to be
filed under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
     “Regulatory Order” has the meaning set forth in Section 3.1(i).
     “Related Person” has the meaning set forth in Section 4.8.

3



--------------------------------------------------------------------------------



 



     “Required Effectiveness Date” means 90 days from the Closing Date (120 days
if the Registration Statement is reviewed by the SEC).
     “Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and
Rule 424, respectively, promulgated by the Commission pursuant to the Securities
Act, as such Rules may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.
     “Schedule” means the section numbers of the Disclosure Schedule that
correspond to the first, or principal, section of the Agreement to which the
disclosures relate.
     “SEC Reports” has the meaning set forth in Section 3.1(g).
     “Securities” means the Shares.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Self-Regulatory Organization” has the meaning set forth in Section 3.1(i).
     “Shares” means an aggregate of 2,600,000 shares of Common Stock, which are
being issued and sold to the Participating Purchasers at the Closing.
     “Subsidiary” means any Person in which the Company, directly or indirectly,
owns at least 30% of the capital stock or holds an equity or similar interest.
     “Taxes” means any federal, state, county, local, or foreign taxes, charges,
fees, levies, imposts, duties, or other assessments, including income, gross
receipts, excise, employment, sales, use, transfer, license, payroll, franchise,
severance, stamp, occupation, windfall profits, environmental, federal highway
use, commercial rent, customs duties, capital stock, paid-up capital, profits,
withholding, Social Security, single business and unemployment, disability, real
property, personal property, registration, ad valorem, value added, alternative
or add-on minimum, estimated, or other tax or governmental fee of any kind
whatsoever, imposes or required to be withheld by the United States or any
state, county, local or foreign government or subdivision or agency thereof,
including any interest, penalties, and additions imposed thereon or with respect
thereto.
     “Tax Return” means any report, return, information return, or other
information required to be supplied to a governmental authority in connection
with Taxes, including any return of an affiliated or combined or unitary group
that includes the Company and any amendments thereof.
     “Trading Market” means the NASDAQ National Market or any other Eligible
Market on which the Common Stock is then listed or quoted.
     “Transaction Documents” means this Agreement, the stock certificates
representing the Securities, and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

4



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE
     2.1 Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, such number of Shares, each as
indicated below such Purchaser’s name on the signature page of this Agreement,
for an aggregate purchase price for such Purchaser as indicated below such
Purchaser’s name on the signature page of this Agreement. The Closing shall take
place at such location and time as the parties may agree.
     2.2 Closing Deliveries.
          (a) At the Closing, the Company shall deliver or cause to be delivered
to the Purchaser (or in the case of the stock certificates for the Shares, to
the Custodian designated by the Purchaser) the following:
          (i) stock certificates, free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof), evidencing such
number of Shares equal to the number of Shares indicated below such Purchaser’s
name on the signature page of this Agreement, registered in the name of such
Purchaser; for greater clarity, the Company hereby acknowledges that the stock
certificates described above shall be delivered prior to payment of the purchase
price by such Purchaser; provided, however, that for the period commencing upon
such delivery and ending upon the Company having received satisfactory evidence
that the purchase price has been paid, the Custodian shall hold the Share
certificates in escrow; and provided, further, that if Purchaser does not pay
the purchase price within one (1) Business Day after the Company has delivered
such certificates, then the Purchaser shall cause the Custodian to release same
from escrow and return them to the Company, duly endorsed in blank or
accompanied by stock transfer powers, immediately without demand therefor;
          (ii) a legal opinion of DLA Piper Rudnick Gray Cary US LLP, counsel to
the Company, in the form of Exhibit A, executed by such counsel.
     2.3 At the Closing, the Purchaser shall deliver or cause to be delivered to
the Company the purchase price indicated below such Purchaser’s name on the
signature page of this Agreement, in United States dollars and in immediately
available funds, by wire transfer to the account designated by the Company on
Exhibit B to this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to each of the Purchaser as follows:
          (a) Subsidiaries. Other than as set forth in the SEC Reports (as
defined in Section 3.1(g)) the Company has no material Subsidiaries.
          (b) Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly

5



--------------------------------------------------------------------------------



 



qualified to do business and is in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, (i) adversely affect the legality, validity or
enforceability of any Transaction Document, (ii) have or result in a material
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole on a consolidated basis, or (iii) adversely impair the Company’s ability
to perform fully on a timely basis its obligations under any of the Transaction
Documents (any of (i), (ii) or (iii), a “Material Adverse Effect”).
          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company, its officers, Board and
shareholders and no further consent or action is required by the Company, its
officers, Board or its shareholders. Each of the Transaction Documents has been
(or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as may be limited by (1) applicable
bankruptcy, insolvency, reorganization or others laws of general application
relating to or affecting the enforcement of creditors’ rights generally and (2)
the effect of rules of law governing the availability of equitable remedies and
(ii) as rights to indemnity or contribution may be limited under federal or
state securities laws or by principles of public policy thereunder.
          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other instrument (whether evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any of its
Subsidiaries is a party or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected or (iii) result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations and the
rules and regulations of the principal market, system or exchange on which the
Common Stock is traded, quoted or listed), or by which any property or asset of
the Company or a Subsidiary is bound or affected.
          (e) Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the Transaction Documents, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens and shall not be subject to preemptive rights or similar rights of
shareholders.
          (f) Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is as set forth in the
SEC Reports (as defined in Section 3(g) below) and there has been no change in
such information since the date of the most recent SEC Report. All outstanding
shares of capital stock are duly authorized, validly issued, fully paid and
nonassessable and have been issued in compliance with all applicable

6



--------------------------------------------------------------------------------



 



securities laws, and none of such issuances were, and the issuance of the
Securities will not be, made in violation of any preemptive rights or other
rights. Except for issuances pursuant to plans or programs described in the SEC
Reports, there are no outstanding options, warrants, script rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock. There are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders) and the issue and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchaser) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. To the knowledge of the Company and except as
specifically disclosed in the SEC Reports or in any Schedule 13D or Schedule 13G
filed with the Commission, no Person or group of related Persons beneficially
owns (as determined pursuant to Rule 13d-3 under the Exchange Act), or has the
right to acquire, by agreement with or by obligation binding upon the Company,
beneficial ownership of in excess of 5% of the outstanding Common Stock,
ignoring for such purposes any limitation on the number of shares of Common
Stock that may be owned at any single time. The Shares, when issued, will
conform in all material respects to the description of the Company’s Common
Stock contained in the Company’s SEC Reports and other filings with the SEC.
          (g) SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material)
(the foregoing materials (together with any materials filed by the Company under
the Exchange Act, whether or not required, within the two years preceding the
date hereof) being collectively referred to herein as the “SEC Reports”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension. As of
their respective dates, the SEC Reports complied in all material respects with
the applicable requirements of the Securities Act and the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, and none of the
SEC Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject, and which are required to be filed by the rules and
regulations of the Commission are included as part of or specifically identified
in the SEC Reports.
          (h) Material Changes. Since December 31, 2005 (i) there has been no
event, occurrence or development that, individually or in the aggregate, has had
or that would result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business and (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting

7



--------------------------------------------------------------------------------



 



or the identity of its auditors, except as disclosed in its SEC Reports or as
required by changes in GAAP, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than pursuant to written agreements with employees to
repurchase stock upon the termination of such employee’s employment) and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans or as disclosed
in the SEC Reports.
     (i) Absence of Litigation. Except as set forth in the SEC Reports,
(A) there are no actions, suits, claims, proceedings, inquiries or
investigations before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
or any of their respective assets that could (i) adversely affect or challenge
the legality, validity or enforceability of any of the Transaction Documents,
individually or in the aggregate, (ii) have a Material Adverse Effect or
(iii) if adversely decided, would have a Material Adverse Effect on, or delay
the issuance of, the Securities or the consummation of the transactions
contemplated by the Agreement, (B) no action, suit, proceeding, claim,
investigation or inquiry by the Company or any Subsidiary is currently pending
nor does the Company intend to initiate any action, suit, proceeding, claim,
investigation or inquiry, in each case, that if resolved in a manner adverse to
the Company, would have a Material Adverse Effect, (C) neither the Company nor
any Subsidiary (i) is subject to any order, decree, agreement, memorandum of
understanding or similar arrangement with, or commitment letter or similar
submission to, or (ii) has received any extraordinary supervisory letter from,
or adopted any board resolutions at the request of, any Self-Regulatory
Organization or governmental entity charged with the supervision or regulation
of broker-dealers or the supervision or regulation of its business (each such
item referred to in clauses “(i)” and “(ii)” of this Section 3.1(i), a
“Regulatory Order”), including any such Regulatory Order that restricts
materially the conduct of the business of the Company or any Subsidiary, or in
any manner relates to the capital adequacy, credit policies or management of the
Company or any Subsidiary, and (D) neither the Company nor any Subsidiary has
received written notice from any governmental entity or Self-Regulatory
Organization that such organization or authority is contemplating issuing or
requesting any such Regulatory Order. For purposes of this Agreement, the term
“Self-Regulatory Organization” shall mean the National Association of Securities
Dealers, Inc. (or any successor entity thereto) (“NASD”), the American Stock
Exchange, the National Futures Association, the Chicago Board of Trade, the New
York Stock Exchange, any national securities exchange (as defined in the
Exchange Act), any other securities exchange, futures exchange, contract market,
commodities market, any other such exchange, clearinghouse or corporation or
other similar federal, state or foreign self-regulatory body or organization.
     (j) Compliance. Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound, (ii) is in
violation of any order of any court, arbitrator or governmental body or (iii) is
in violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
would not, individually or in the aggregate, have or result in a Material
Adverse Effect. None of the Company or any Subsidiary is in default under, or in
violation of any of the listing or quotation requirements of the NASDAQ National
Market (or of any other Eligible Market on which the Common Stock is currently
traded, listed or quoted) as in effect on the date hereof, and the Company is
not aware of any facts which could reasonably lead to de-listing or suspension
of trading in the Common Stock by the

8



--------------------------------------------------------------------------------



 



NASDAQ National Market (or any other Eligible Market on which the Common Stock
is then traded, listed or quoted) in the foreseeable future.
     (k) Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and good and marketable title in all
personal property owned by them that is material to the business of the Company,
in each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company. Any real property
and facilities held under lease by the Company and the Subsidiaries are held by
them under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance.
     (l) Private Placement. Assuming the accuracy of the representations and
warranties of the Purchaser set forth in Section 3.2 hereof, the offer and sale
of the Securities shall be exempt from registration under the Securities Act.
Neither the Company nor any Person acting on the Company’s behalf has sold or
offered to sell or solicited any offer to buy the Securities by means of any
form of general solicitation or advertising. Neither the Company nor any of its
Affiliates nor any Person acting on the Company’s behalf has, directly or
indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale of the Securities as contemplated hereby or (ii) cause the
offering of the Securities pursuant to the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or shareholder approval provisions, including, without
limitation, under the rules and regulations of any Trading Market. The Company
is not a United States real property holding corporation within the meaning of
the Foreign Investment in Real Property Tax Act of 1980.
     (m) Form S-3 Eligibility. The Company is eligible to register its Common
Stock for resale by the Purchaser using Form S-3 promulgated under the
Securities Act.
     (n) Listing and Maintenance Requirements. The Company has not, in the two
years preceding the date hereof, received notice (written or oral) from any
Trading Market on which the Common Stock or other Company security is or has
been listed or quoted to the effect that the Company is not in compliance with
the listing or maintenance requirements of such Trading Market. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with all such listing and maintenance requirements. The
approval of the Company’s shareholder is not required under the listing or
maintenance requirements of the NASDAQ National Market or any Trading Market for
the consummation of the transactions contemplated herein.
     (o) Registration Rights. The Company has not granted or agreed to grant to
any Person any rights (including “piggy-back” registration rights) to have any
securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied. No Person, including
current or former shareholders of the Company, underwriters, brokers or agents,
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents or to require that the Company include any such securities in the
registration of Securities as contemplated herein.
     (p) Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to any of the Purchaser as a result of the Purchaser and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without

9



--------------------------------------------------------------------------------



 



limitation, as a result of the Company’s issuance of the Securities and the
Purchaser’s ownership of the Securities.
          (q) Disclosure. The Company confirms that it has not, nor have any of
its Subsidiaries or Affiliates, provided to the Purchaser any material
non-public information (or information that will become material non-public
information after issuance of the press release referenced in Section 4.5 below)
other than information related to the transactions contemplated by the
Transaction Documents, which information related to such transactions the
Company will publicly disclose in accordance with Section 4.5 below. The Company
understands and confirms that each of the Purchaser will rely on the foregoing
representations in effecting the transactions in securities of the Company. All
disclosure provided to the Purchaser regarding the Company, its business and the
transactions contemplated hereby, including without limitation the
representations and warranties of the Company contained herein and in the
Schedules to this Agreement, furnished by or on behalf of the Company are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Purchaser makes or has made (i) any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 or (ii) any
statement, commitment or promise to the Company or, to its knowledge, any of its
representatives which is or was an inducement to the Company to enter into this
Agreement or otherwise.
          (r) Acknowledgment Regarding Purchaser’s Purchase of Securities. The
Company acknowledges and agrees the Purchaser is acting solely in the capacity
of an arm’s length purchaser with respect to the Company and to this Agreement
and the transactions contemplated hereby.
          (s) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not, individually or in the aggregate, have a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
          (t) Investment Company. The Company has been advised of the rules and
requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act.
          (u) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports or as otherwise below the SEC disclosure thresholds, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
          (v) Employee Benefits. Each of the Benefit Plans has been administered
in accordance with its terms and any federal, state or local statute, law,
ordinance, regulation, order, writ, injunction, directive, judgment or decree
applicable to the Company, the Subsidiaries, or any of their

10



--------------------------------------------------------------------------------



 



respective properties, or assets, as the case may be (including, where
applicable, ERISA and the Code), except where the failure to so administer such
Benefit Plan would not have a Material Adverse Effect. Each of the Benefit Plans
intended to be “qualified” within the meaning of section 401(a) of the Code has
been determined by the United States Internal Revenue Service to be so
qualified, except where the failure to so qualify such Benefit Plan would not
have a Material Adverse Effect.
          (w) Taxes. (i) The Company has filed (or joined in the filing of) when
due all Tax Returns required by applicable law to be filed with respect to the
Company and has paid (A) all Taxes shown to be due on such Tax Returns and
(B) all Taxes otherwise due, except where the failure to pay such Taxes would
not cause a Material Adverse Effect; (ii) all such Tax Returns were true,
correct and complete in all material respects as of the time of such filing; or
(iii) any liability of the Company for Taxes not yet due and payable, or which
are being contested in good faith, in each case as of December 31, 2005, has
been accrued or reserved for on the financial statements of the Company in
accordance with GAAP, in each case except in the case that any such failure to
file or pay Taxes would not result in a Material Adverse Effect.
          (x) Customer Complaints. Neither the Company nor any of the
Subsidiaries has received any customer complaints concerning such entity’s
services, other than immaterial, nonrecurring problems.
          (y) No Manipulation of Stock. The Company has not taken, in violation
of applicable law, any action designed to or that might cause or result in
stabilization or manipulation of the price of the Common Stock to facilitate the
transactions contemplated hereby or the sale or resale of the shares of Common
Stock.
          (z) Internal Accounting Controls. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
          (aa) Sarbanes-Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the Commission thereunder in effect as of the date of
this Agreement.
          (bb) Registrations. All federal, self-regulatory and state
registration requirements have been complied with in all material respects, and
such registrations as currently filed, and all periodic and other reports,
including notice filings, required to be filed with respect thereto, are
accurate and complete in all material respects. The information contained in
such registrations, forms and reports was true and complete in all material
respects as of the date of the filing thereof, and timely amendments were filed,
as necessary, to correct or update any information reflected in such
registrations, forms or reports.
     3.2 Representations, Warranties and Certain Agreements of the Purchaser.
The Purchaser hereby, as to itself only and for no Other Purchaser, represents
and warrants to the Company and agrees that:
          (a) Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The purchase by such Purchaser of the
Shares hereunder has been duly authorized by all

11



--------------------------------------------------------------------------------



 



necessary action on the part of such Purchaser. This Agreement has been duly
executed and delivered by such Purchaser and constitutes the valid and binding
obligation of such Purchaser, enforceable against it in accordance with its
terms.
          (b) Investment Intent. Such Purchaser is acquiring the Securities for
investment purposes only and not with a view to or for distributing or reselling
such Securities or any part thereof, without prejudice, however, to such
Purchaser’s right, subject to the provisions of this Agreement, at all times to
sell or otherwise dispose of all or any part of such Securities pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws. Nothing contained herein shall be deemed a representation or
warranty by such Purchaser to hold Securities for any period of time.
          (c) Purchaser Status. At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.
          (d) Reliance on Exemptions. Such Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire such securities.
          (e) Experience of such Purchaser. Such Purchaser, either alone or
together with its representatives has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
          (f) Information. Such Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by such Purchaser. Such Purchaser and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Such
Purchaser understands that its investment in the Securities involves a high
degree of risk. Neither such inquiries nor any other investigation conducted by
or on behalf of such Purchaser or its advisors shall modify, amend or affect
such Purchaser’s right to rely on the truth, accuracy and completeness of the
disclosure made to such Persons in respect of the Company or this transaction
and the Company’s representations and warranties contained in this Agreement.
The Purchaser acknowledges and agrees that the Company has not made (i) any
representations or warranties to such Purchaser with respect to the transactions
contemplated hereby other than those specifically set forth in the Transaction
Documents or (ii) any oral statement, commitment or promise that is or was an
inducement to such Purchaser to enter into this Agreement or otherwise.
          (g) Purchaser Questionnaire. Such Purchaser has completed or caused to
be completed the Purchaser Questionnaire in substantially the form as set forth
on Exhibit C, and the information provided by each Purchaser in such Purchaser’s
Purchaser Questionnaire is true and correct as of the date of this Agreement and
shall be true as of the Effective Date.
          (h) Acknowledgement Regarding Purchaser’s Purchase of Securities. Such
Purchaser acknowledges and agrees that it is acting solely in the capacity of an
arm’s length purchaser with respect to the Company and to this Agreement and the
transactions contemplated hereby.

12



--------------------------------------------------------------------------------



 



          (i) Prohibited Transactions.
               (i) During the last thirty (30) days prior to the date hereof,
neither such Purchaser nor any Affiliate of such Purchaser, foreign or domestic,
has, directly or indirectly, effected or agreed to effect any “short sale” (as
defined in Rule 200 under Regulation SHO), whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
1934 Act) with respect to the Common Stock, borrowed or pre-borrowed any shares
of Common Stock, or granted any other right (including, without limitation, any
put or call option) with respect to the Common Stock or with respect to any
security that includes, relates to or derived any significant part of its value
from the Common Stock or otherwise sought to hedge its position in the
Securities (each, a “Prohibited Transaction”).
               (ii) Prior to the earliest to occur of (i) the termination of
this Agreement, (ii) the Effective Date or (iii) the Required Effectiveness
Date, such Purchaser shall not, and shall cause its Affiliates not to, engage,
directly or indirectly, in (a) a Prohibited Transaction nor (b) any sale,
assignment, pledge, hypothecation, put, call, or other transfer of any of the
Shares acquired hereunder, provided that such Purchaser may pledge Shares that
such Purchaser acquired hereunder in connection with a bona fide margin account.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
          (a) Securities may only be disposed of pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with any applicable state securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or to the Company or pursuant to Rule 144(k), except as otherwise set
forth herein, the Company may require the transferor to provide to the Company
an opinion of counsel selected by the transferor, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration under the Securities Act.
Notwithstanding the foregoing, the Company hereby consents to and agrees to
register on the books of the Company and with its transfer agent, without any
such legal opinion, any transfer of Securities by a Purchaser to an Affiliate of
such Purchaser, provided that the transferee certifies to the Company that it is
an “accredited investor” as defined in Rule 501(a) under the Securities Act and
make the representations set forth in 3.2.
          (b) The Purchaser agrees to the imprinting, so long as is required by
this Section 4.1(b), of the following legend on any certificate evidencing
Securities:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

13



--------------------------------------------------------------------------------



 



Upon the earlier of (i) registration of the Securities for sale pursuant to
Article VI or (ii) Rule 144(k) becoming available with respect to all of the
Purchaser’s Securities, the Company shall, upon the Purchaser’s written request
(which in the case of clause (i) shall be accompanied by a written certification
by the Purchaser that (A) the Purchaser has a present intention to dispose of
Securities covered by such Registration Statement pursuant to the plan of
distribution included in a currently available final prospectus related thereto,
and (B) the Purchaser will comply with the prospectus delivery requirements
applicable to such disposition, and which, in the case of clause (ii), shall be
accompanied by such reasonable and appropriate customary representations as may
be reasonably requested by the Company), promptly cause certificates evidencing
such Securities to be replaced with certificates which do not bear the
restrictive legend described above.
     4.2 Furnishing of Information. As long as the Purchaser owns Securities,
the Company covenants to timely file all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the request of
the Purchaser, the Company shall deliver to such Purchaser a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as the Purchaser owns Securities, if the Company
is not required to file reports pursuant to such laws, it will prepare and
furnish to the Purchaser and make publicly available in accordance with
paragraph (c) of Rule 144 such information as is required for the Purchaser to
sell such Purchaser’s Securities under Rule 144. The Company further covenants
that it will take such further action as any holder of Securities may reasonably
request to satisfy the provisions of Rule 144 applicable to the issuer of
securities relating to transactions for the sale of securities pursuant to
Rule 144.
     4.3 Integration. The Company shall not, and shall use reasonable efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchaser or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.
     4.4 Reservation of Securities. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.
     4.5 Securities Laws Disclosure; Publicity. The Company shall, promptly
after execution of this Agreement and in no event later than the Business Day
prior to the Closing Date, issue a press release (a copy of which will be
provided to the Purchaser or their counsel for review as early as practicable
prior to its filing) disclosing the material terms of the transactions
contemplated hereby (the “Press Release”). Thereafter, the Company shall timely
file any filings and notices required by the Commission or applicable law with
respect to the transactions contemplated hereby and provide copies thereof to
the Purchaser or Purchaser’s counsel for review. The Company and the Purchaser
shall consult with each other in issuing any press releases or otherwise making
public statements or filings and other communications with the Commission or any
regulatory agency or Trading Market with respect to the transactions
contemplated hereby. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of the Purchaser, or include the name of the
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of the Purchaser, except to the extent
such disclosure (but not any disclosure as to the controlling Persons thereof)
is required by subpoena, applicable law or Trading Market regulations, in which
case the Company shall provide the Purchaser with at least 5 days prior written
notice of such disclosure.

14



--------------------------------------------------------------------------------



 



     4.6 Reimbursement. If the Purchaser or any of its Affiliates or any
officer, director, partner, controlling Person, employee or agent of a Purchaser
or any of its Affiliates (a “Related Person”) becomes involved in any capacity
in any Proceeding brought by or against any Person in connection with or as a
result of the transactions contemplated by the Transaction Documents, the
Company will indemnify and hold harmless such Purchaser or Related Person for
its reasonable legal and other expenses (including the costs of any
investigation, preparation and travel) and for any Losses incurred in connection
therewith, as such expenses or Losses are incurred, excluding only Losses that
result directly from such Purchaser’s or Related Person’s gross negligence or
willful misconduct. In addition, the Company shall indemnify and hold harmless
the Purchaser and Related Person from and against any and all Losses, as
incurred, arising out of or relating to any breach by the Company of any of the
representations, warranties or covenants made by the Company in this Agreement
or any other Transaction Document, or any allegation by a third party that, if
true, would constitute such a breach. The conduct of any Proceedings for which
indemnification is available under this paragraph shall be governed by
Section 6.4(c) below. The indemnification obligations of the Company under this
paragraph shall be in addition to any liability that the Company may otherwise
have and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Purchaser and any such
Related Persons. The Company also agrees that neither the Purchaser nor any
Related Persons shall have any liability to the Company or any Person asserting
claims on behalf of or in right of the Company in connection with or as a result
of the transactions contemplated by the Transaction Documents, except to the
extent that any Losses incurred by the Company result from (1) the gross
negligence or willful misconduct of the applicable Purchaser or Related Person
in connection with such transactions or, (2) as a result of any breach by the
Purchaser of any of the representations, warrants and covenants made by such
Purchaser in this Agreement or in any of the Transaction Documents. If the
Company breaches its obligations under any Transaction Document, then, in
addition to any other liabilities the Company may have under any Transaction
Document or applicable law, the Company promptly shall pay or reimburse the
Purchaser for all costs of collection and enforcement, including the
indemnification obligations under this paragraph and reasonable attorneys’ fees
and expenses.
ARTICLE V
CONDITIONS
     5.1 Conditions Precedent to the Obligations of the Purchaser. The
obligation of the Purchaser to acquire Securities at the Closing is subject to
the satisfaction or waiver by such Purchaser, at or before the Closing, of each
of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct as of the date hereof;
          (b) Delivery of Stock Certificates. The Purchaser shall have received
the certificate or certificates for the Shares the Purchaser is purchasing;
          (c) Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;
          (d) Minimum Closing. The Company and the Other Purchasers shall have,
simultaneous with the Closing under this Agreement, consummated the purchase and
sale of at least 2,600,000 of the Company’s Common Stock pursuant to the
Investment Agreements.

15



--------------------------------------------------------------------------------



 



          (e) Securities Exemptions. The offer and sale of the Securities to the
Purchaser pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws;
          (f) No Statute or Rule Challenging Transaction. No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement;
          (g) No Suspensions of Trading in Common Stock. The trading in the
Common Stock shall not be restricted or suspended by the Commission or the
Trading Market (except for any restriction or suspension of trading of limited
duration solely to permit dissemination of material information regarding the
Company);
          (h) Litigation. No Proceeding shall have been instituted or threatened
against the Company that would, individually or in the aggregate, have a
Material Adverse Effect;
          (i) Compliance Certificate. The Company shall have delivered to the
Purchaser a certificate of the Company executed by the President of the Company,
dated as of the Closing, certifying to the fulfillment of the conditions
specified in Sections 5.1(a)-(c) of this Agreement;
          (j) Secretary’s Certificate. The Company shall have delivered to the
Purchaser a certificate of the Company executed by an officer of the Company,
dated as of the Closing, certifying (i) resolutions adopted by the Board
authorizing the execution of the Transaction Documents, the issuance of the
Securities, the filing of the Registration Statement, and the transactions
contemplated hereby; and (ii) the Certificate of Incorporation and Bylaws of the
Company, each as amended, and copies of any required third party consents,
approvals and filings required in connection with the consummation of the
transactions contemplated by this Agreement;
          (k) Other Documents. The Company shall have delivered to the Purchaser
such other documents relating to the transactions contemplated by this Agreement
as the Purchaser or their counsel may reasonably request; and
          (l) Listing Approvals. The Company shall have obtained any necessary
approvals for the listing of the Shares on the NASDAQ National Market, which are
required to be obtained prior to closing and shall have undertaken to obtain any
other necessary approvals for the listing of the Shares on the NASDAQ National
Market.
     5.2 Conditions Precedent to the Obligations of the Company. The obligation
of the Company to sell Shares at the Closing is subject to the satisfaction or
waiver by the Company, at or before the Closing, of each of the following
conditions:
          (a) Representations and Warranties. The representations and warranties
of the Purchaser contained herein shall be true and correct as of the date
hereof;
          (b) Performance. The Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing;

16



--------------------------------------------------------------------------------



 



          (c) Securities Exemptions. The offer and sale of the Securities to the
Purchaser pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws;
          (d) Payment of Purchase Price. The Purchaser shall have delivered to
the Company by wire transfer of immediately available funds to the account
designated on Exhibit B, full payment of the purchase price for the Shares as
indicated below the Purchaser’s name on such Purchaser’s signature page;
          (e) Receipt of Purchaser Questionnaires. Each Purchaser shall have
delivered to the Company a completed Purchaser Questionnaire in substantially
the form attached hereto as Exhibit C;
          (f) No Statute or Rule Challenging Transaction. No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement; and
          (g) Other Documents. The Purchaser shall have delivered to the Company
such other documents relating to the transactions contemplated by this Agreement
as the Company or counsel may reasonably request.
ARTICLE VI
REGISTRATION RIGHTS
     6.1 Registration.
          (a) Subject to receipt of necessary information from the Purchaser
after prompt request from the Company to the Purchaser to provide such
information, the Company shall prepare and file with the Commission not later
than the Filing Date, a Registration Statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form S-3.
          (b) The Company shall use all commercially reasonable efforts to cause
the Registration Statement to be declared effective on or before the Required
Effectiveness Date. The Company shall use all commercially reasonable efforts to
keep the Registration Statement continuously effective under the Securities Act
from the date such Registration Statement becomes effective until the earlier of
(i) the date when all Registrable Securities have been resold under such
Registration Statement, and (ii) the date on which all Registrable Securities
may be resold without restriction or limitation under the federal securities
laws or may be sold pursuant to paragraph (k) of Rule 144 (the “Effectiveness
Period”).
          (c) The Company shall notify the Purchaser in writing promptly (and in
any event within one Business Day) after receiving notification from the
Commission that the Registration Statement has been declared effective.
          (d) On every monthly anniversary of any Event until the applicable
Event is cured (or in the case of a partial month, upon the date of cure), as
partial relief for the damages suffered therefrom by the Purchaser (which remedy
shall not be exclusive of any other remedies available under

17



--------------------------------------------------------------------------------



 



this Agreement, at law or in equity), the Company shall pay to the Purchaser an
amount in cash, as liquidated damages and not as a penalty, equal to 1.0% of the
aggregate purchase price paid by such Purchaser hereunder for every month,
prorated for any partial month. The payments to which a Purchaser shall be
entitled pursuant to this Section 6.1(d) are referred to herein as “Event
Payments.” Any Event Payments payable pursuant to the terms hereof shall apply
on a pro-rata basis for any portion of a month prior to the cure of an Event.
          (e) For such purposes, each of the following shall constitute an
“Event”:
          (i) the Registration Statement is not declared effective by the
Required Effectiveness Date, except if the Registration Statement has not been
declared effective as a result of the Purchaser’s actions or failure to act
(including the failure to provide needed information to the Company after prompt
request from the Company to the Purchaser to provide such information);
          (ii) after the Effective Date, the Registration Statement ceases to be
effective and available to the Purchaser for any continuous period that exceeds
45 calendar days or for one or more periods that exceed 90 calendar days in any
12 month period, unless such Purchaser may sell the Registrable Securities
pursuant to Rule 144(k) and Section 6.2(e) hereof;
          (iii) after the Effective Date, any Registrable Securities covered by
such Registration Statement are not listed on an Eligible Market directly or
indirectly due to an action or inaction of the Company, except if such action or
inaction is a result of a Purchaser’s actions or failure to act (including the
failure to provide needed information to the Company after prompt request from
the Company to the Purchaser to provide such information); or
          (iv) the Common Stock is not listed or quoted, or is suspended from
trading, on an Eligible Market for a period of five consecutive Trading Days.
          (f) The Company shall not, prior to the Effective Date of the
Registration Statement, prepare and file with the Commission a registration
statement (other than a Registration Statement filed on a Form S-4 or S-8)
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities.
     6.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
          (a) Not less than three Business Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment, or not less
than one Business Day for any supplement thereto, the Company shall furnish to
the Participating Purchasers and any counsel designated by the Participating
Purchasers (“Purchaser Counsel”) copies of all such documents proposed to be
filed. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which Participating
Purchasers holding a majority of the Registrable Securities shall reasonably
object in writing, prior to the contemplated filing date.
          (b) Except in the event paragraph (c) below applies, prepare and file
with the Commission such amendments, including post-effective amendments, to
each Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep the Registration Statement continuously effective as to
the applicable Registrable Securities for the Effectiveness Period and prepare
and file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or

18



--------------------------------------------------------------------------------



 



supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible, and in any event within ten Business Days, to any comments
received from the Commission with respect to the Registration Statement or any
amendment thereto and, at the request of the Purchaser, as promptly as
reasonably possible provide such Purchaser who may so request true and complete
copies of all correspondence from and to the Commission relating to the
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Purchaser thereof set forth in the Registration Statement as
so amended or in such Prospectus as so supplemented.
          (c) Notify the Purchaser of Registrable Securities to be sold and the
Purchaser Counsel as promptly as reasonably possible, and (if requested by any
such Person) confirm such notice in writing no later than one Business Day
thereafter, of any of the following events: (i) the initial filing of the
Registration Statement with the Commission; (ii) the Commission notifies the
Company whether there will be a “review” of any Registration Statement;
(iii) any Registration Statement or any post-effective amendment is declared
effective; (iv) the Commission issues any stop order suspending the
effectiveness of any Registration Statement or initiates any Proceedings for
that purpose; or (v) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation of any Proceeding.
          (d) Subject to paragraph (e) below, in the event (i) of any request by
the Commission or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement for amendments or
supplements to a Registration Statement or related Prospectus or for additional
information; (ii) of the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose;
(iii) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; or (iv) of any event or circumstance which, upon
the advice of its counsel, necessitates the making of any changes in the
Registration Statement or Prospectus, or any document incorporated or deemed to
be incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and that in the case of the
Prospectus, it will not contain any untrue statement of a material fact or any
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall deliver a certificate in
writing to the Purchaser (the “Suspension Notice”) to the effect of the
foregoing and, upon receipt of such Suspension Notice, the Purchaser will
refrain from selling any Shares pursuant to the Registration Statement (a
“Suspension”) until the Purchaser’s receipt of copies of a supplemented or
amended Prospectus prepared and filed by the Company, or until it is advised in
writing by the Company that the current Prospectus may be used, and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in any such Prospectus. In the event of any
Suspension, the Company will use its reasonable commercial efforts to cause the
use of the Prospectus so suspended to be resumed as soon as reasonably
practicable within 45 business days after the delivery of a Suspension Notice to
the Purchaser. In addition to and without limiting any other remedies
(including, without limitation, at law or at equity) available to the Purchaser,
the Purchaser shall be entitled to specific performance in the event that the
Company fails to comply with the provisions of this Section 6.2(d).
          (e) Notwithstanding the foregoing paragraphs of this Section 6.2, the
Purchaser shall not be prohibited from selling Shares under the Registration
Statement as a result of Suspensions on

19



--------------------------------------------------------------------------------



 



more than two occasions of not more than 45 days each in any 12 month period,
unless, in the good faith judgment of the Company’s Board of Directors, upon the
written opinion of counsel of the Company, the sale of Shares under the
Registration Statement in reliance on this paragraph 6.2(e) would be reasonably
likely to cause a violation of the Securities Act or the Exchange Act and result
in liability to the Company.
          (f) Use commercially reasonable efforts to avoid the issuance of or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.
          (g) Promptly deliver to the Purchaser and Purchaser Counsel, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by the selling Purchaser in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto.
          (h) (i) In the time and manner required by each Trading Market,
prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Registrable Securities to be approved for listing on
each Trading Market as soon as possible thereafter; and (iii) maintain the
listing of such Registrable Securities on each such Trading Market.
          (i) Use commercially reasonable efforts to register or qualify or
cooperate with the selling Purchaser and Purchaser Counsel in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions within the United States as
the Purchaser reasonably requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
required to qualify to do business or consent to service of process in any
jurisdiction in which it is not now so qualified or has not so consented.
          (j) Cooperate with the Purchaser to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by law, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as the Purchaser may request.
          (k) Upon the occurrence of any event described in Section 6.2(c), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
          (l) Cooperate with any due diligence investigation undertaken by the
Purchaser in connection with the sale of Registrable Securities, including,
without limitation, by making available any

20



--------------------------------------------------------------------------------



 



documents and information; provided that the Company will not deliver or make
available to the Purchaser material, nonpublic information unless such Purchaser
specifically requests in advance to receive material, nonpublic information in
writing.
          (m) provide a “Plan of Distribution” section of the Registration
Statement in substantially the form attached hereto as Exhibit D.
          (n) Comply with all applicable rules and regulations of the
Commission.
     6.3 Registration Expenses. The Company shall pay (or reimburse the
Purchaser for) all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation
(a) all registration and filing fees and expenses, including without limitation
those related to filings with the Commission, any Trading Market and in
connection with applicable state securities or blue sky laws, (b) printing
expenses (including without limitation expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the Purchaser),
(c) messenger, telephone and delivery expenses, (d) fees and disbursements of
counsel for the Company, (e) fees and expenses of all other Persons retained by
the Company in connection with the consummation of the transactions contemplated
by this Agreement, and (f) all listing fees to be paid by the Company to the
Trading Market.
     6.4 Indemnification.
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless the Purchaser,
the officers, directors, partners and members and each Person who controls any
such Purchaser (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) to the fullest extent permitted by applicable
law, from and against any and all Losses, as incurred, arising out of or
relating to any untrue or alleged untrue statement of a material fact contained
in the Registration Statement, any Prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (i) such untrue statements, alleged
untrue statements, omissions or alleged omissions are based solely upon
information regarding such Purchaser furnished in writing to the Company by such
Purchaser expressly for use therein (except where the Purchaser has notified the
Company in writing that the information is outdated or defective), or to the
extent that such information relates to such Purchaser or such Purchaser’s
proposed method of distribution of Registrable Securities and was provided to
such Purchaser in the draft Registration Statement or Prospectus or (ii) in the
case of an occurrence of an event of the type specified in Section 6.2(c)(v),
the use by such Purchaser of an outdated or defective Prospectus after the
Company has notified such Purchaser in writing that the Prospectus is outdated
or defective and prior to the receipt by such Purchaser of the Advice
contemplated in Section 6.5. The Company shall notify the Purchaser promptly of
the institution, threat or assertion of any Proceeding of which the Company is
aware in connection with the transactions contemplated by this Agreement.
          (b) Indemnification by Purchaser. Notwithstanding any termination of
this Agreement, the Purchaser shall, severally and not jointly, indemnify and
hold harmless the Company, each of its directors, each of its officers who
signed the Registration Statement and each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) to the fullest extent permitted by applicable law, from and
against all losses, as incurred, arising out of or relating to any untrue or
alleged untrue statement of a material fact contained in the

21



--------------------------------------------------------------------------------



 



Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, but only to the
extent, that (i) such untrue statements, alleged untrue statements, omissions or
alleged omissions are based solely upon information regarding such Purchaser
furnished in writing to the Company by such Purchaser expressly for use therein
(except where the Purchaser has notified the Company in writing that the
information is outdated or defective), or to the extent that such information
relates to such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was provided to such Purchaser in the draft
Registration Statement or Prospectus, or (ii) in the case of an occurrence of an
event of the type specified in Section 6.2(c)(v), the use by such Purchaser of
an outdated or defective Prospectus after the Company has notified such
Purchaser in writing that the Prospectus is outdated or defective and prior to
the receipt by such Purchaser of the Advice contemplated in Section 6.5. In no
event shall the liability of any selling Purchaser hereunder be greater in
amount than the dollar amount of the net proceeds received by such Purchaser
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
          An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised in writing by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld or delayed. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. Each Indemnified Party shall furnish such information regarding
itself or the claim that is the subject matter of such Proceeding in question as
an Indemnifying Party may reasonably request in writing and as shall be
reasonably required in connection with the investigation and defense of such
claim.
          All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a

22



--------------------------------------------------------------------------------



 



manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within thirty (30) Business Days of written notice thereof
to the Indemnifying Party (regardless of whether it is ultimately determined
that an Indemnified Party is not entitled to indemnification hereunder;
provided, that the Indemnifying Party may require such Indemnified Party to
undertake to reimburse all such fees and expenses to the extent it is finally
judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
          (d) Contribution. If a claim for indemnification under Section 6.4(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The obligations of the
Purchaser under this Section 6.4(d) shall be several and not joint.
          (e) The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.
     6.5 Dispositions. The Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. The Purchaser further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in
Sections 6.2(c)(v), such Purchaser will discontinue disposition of such
Registrable Securities under the Registration Statement until such Purchaser’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 6.2(j), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

23



--------------------------------------------------------------------------------



 



     6.6 No Piggyback on Registrations. Neither the Company nor any of its
security holders (other than the Purchaser in such capacity pursuant hereto) may
include securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any agreement providing any such right to any of its security holders.
     6.7 Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a Registration Statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to the Purchaser written notice of
such determination and if, within fifteen days after receipt of such notice, any
such Purchaser shall so request in writing, the Company shall include in such
Registration Statement all or any part of such Registrable Securities such
Purchaser requests to be registered.
ARTICLE VII
MISCELLANEOUS
     7.1 Termination. This Agreement may be terminated by the Company or the
Purchaser, by written notice to the other party, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
     7.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
issuance of the Securities. The Company shall pay the reasonable fees and
expenses of Goodwin | Procter LLP, special counsel for the Purchaser.
     7.3 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchaser such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents. Notwithstanding anything to the contrary
herein, Securities may be assigned to any Person in connection with a bona fide
margin account or other loan or financing arrangement secured by such
Securities.
     7.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile prior to 5:00 p.m. on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile on a day that is not a
Business Day or later than 5:00 p.m. on any Business Day, or (c) upon actual
receipt by the party to whom such notice is required to be given. The addresses
and facsimile numbers for such notices and communications are those set forth on
the

24



--------------------------------------------------------------------------------



 



signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person.
     7.5 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the holders of
a majority of the Shares. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
     7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     7.7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign its
rights under this Agreement to any Person to whom such Purchaser assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Purchaser.”
     7.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Sections directly against the parties with obligations thereunder.
     7.9 Governing Law; Venue; Waiver Of Jury Trial. ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA. THE COMPANY AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
AND COUNTY OF SAN DIEGO FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE
COMPANY OR THE PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR THE PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY AND PURCHASER HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

25



--------------------------------------------------------------------------------



 



     7.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
     7.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     7.12 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
     7.13 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchaser and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
     7.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Purchaser hereunder or the Purchaser enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
     7.15 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
     7.16 Independent Nature of Participating Purchasers Obligations and Rights.
The obligations of the Purchaser under any Transaction Document are several and
not joint with the obligations of any Other Purchaser, and no Participating
Purchaser shall be responsible in any way for the performance of the obligations
of any Other Purchaser under any Transaction Document. The decision of the
Purchaser to purchase Shares pursuant to this Agreement has been made by such
Purchaser independently of any

26



--------------------------------------------------------------------------------



 



Other Purchaser and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of the Subsidiary which may have been made or given
by any Other Purchaser or by any agent or employee of any Other Purchaser, and
neither the Purchaser nor any of its agents or employees shall have any
liability to any Other Purchaser (or any other Person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by the Purchaser
pursuant thereto, shall be deemed to constitute the Participating Purchasers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Participating Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. The Purchaser acknowledges that no
Other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Other Purchaser will be acting as agent of
such Purchaser in connection with monitoring its investment hereunder. The
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any Other
Purchaser to be joined as an additional party in any proceeding for such
purpose.
     7.17 Limitation on Liability. A copy of the Agreement and Declaration of
Trust of the Purchaser is on file with the Secretary of the Commonwealth of
Massachusetts and notice is hereby given that this Agreement is executed on
behalf of the Trustees of the Purchaser as Trustees and not individually and
that the obligations of this Agreement are not binding upon any of the Trustees,
officers or stockholders of the Purchaser individually but are binding only upon
the assets and property of the Purchaser. The Company is expressly put on notice
that the rights and obligations of each series of shares of the Purchaser under
its Declaration of Trust are separate and distinct from those of any and all
other series.
[SIGNATURE PAGES TO FOLLOW]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

                  PICO HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:   James F. Mosier    
 
  Title:   General Counsel and Secretary    
 
                Address for Notice:    
 
                875 Prospect St.         La Jolla, CA 92037         Phone —
(858) 551—6835         Fax — (858) 456-6172    
 
            With a copy to:   DLA Piper Rudnick Gray Cary         4365 Executive
Drive         Suite 1100         San Diego, CA 92121         Facsimile No.:
(858) 677-1401         Telephone No.: (858) 677-1400         Attn: Douglas Rein
   
 
            Marty Lorenzo    

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
Signature Page to Securities Purchase Agreement.

 



--------------------------------------------------------------------------------



 



             
 
  PURCHASER NAME:                      
 
           
 
  By:                      
 
           
 
  Name:        
 
           
 
  Title:        
 
                Purchase Price:   $30.00    
 
           
 
  Number of Shares to be acquired:        
 
           
 
  Tax ID #:        
 
           
 
  Full Address:                      
 
                         
 
                         
 
           
 
  Facsimile #:        
 
  Telephone #:        
 
  Attn:        
 
           
 
  With a copy to                   
 
  (Purchaser Counsel):        
 
           
 
  Full Address:                      
 
                         
 
                         
 
           
 
  Facsimile #:        
 
  Telephone #:        
 
  Attn:        

Signature Page to Securities Purchase Agreement.

 



--------------------------------------------------------------------------------



 



      Exhibits:    
A
  Form of Legal Opinion
 
   
B
  Wire Instructions
 
   
C
  Purchaser Questionnaire
 
   
D
  Plan of Distribution

 